Assault with intent to murder is the offense; penalty assessed at confinement in the penitentiary for three years.
The appeal bond appearing in the record is insufficient to authorized consideration of the appeal by this court for the reason that it is not approved by the sheriff. The statute, Art. 818, C. C. P., requires that the bond be approved by the sheriff as well as the judge. See Wood v. State,83 S.W.2d 670, and cases cited.
Appellant is granted fifteen days from this date within which to perfect his appeal.
The appeal is dismissed.
                 ON MOTION TO REINSTATE APPEAL.